Citation Nr: 0711237	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  In July 2004, 
the Board reopened the veteran's low back disability claim 
and remanded it for further development.  

In January 2004, the veteran appeared at a hearing at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  The veteran was notified and offered the opportunity 
to testify at a second Board hearing.  In a signed March 2007 
statement, the veteran responded that he did not wish to 
testify at second Board hearing.  He also submitted 
additional evidence and requested that it be reviewed by the 
Board, indicating that he not want his claim returned to the 
New Orleans, Louisiana, RO.


FINDINGS OF FACT

With resolution of all reasonable doubt in the veteran's 
favor, arthritis of the lumbosacral spine had its onset 
during service.


CONCLUSION OF LAW

Arthritis of the lumbosacral spine was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
arthritis of the lumbosacral spine, which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's 
duties to notify and assist is required.

The veteran asserts that service connection is warranted for 
low back disability because the condition has been chronic 
since an in-service lifting injury.  In support, he points 
out that the service medical records show treatment for the 
disability.  He also cites the opinion of Dr. Michael J. 
Goff, his treating physician, who opines that his current low 
back disability is related to service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Further, the law provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  The Report of Medical Examination at service entry 
shows that the veteran's spine was normal, and although he 
was seen in February 1967 for low back pain and was noted to 
have a seven-month history of this condition, i.e., it may 
have had its onset prior to service, in the absence of clear 
and unmistakable evidence showing the disability existed 
before service and was not aggravated by service, VA must 
presume that the veteran was sound at service entry.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25,178 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in the July 2004 decision, the service 
medical records reflect that the veteran received treatment 
for low back complaints.  In addition, as the Veterans Law 
Judge who chaired the January 2004 Board hearing observed 
during the proceeding, at discharge the veteran reported a 
history of recurrent back pain.  The medical evidence, both 
private and VA, also shows that he has been diagnosed as 
having low back disability.  Thus, first two elements 
necessary to establish service connection are satisfied, and 
the Board will focus on the third element, i.e., whether 
there is medical evidence linking his low back disability to 
service.

The veteran's treating physician, Dr. Goff, in a January 2004 
statement, opined that the veteran's low back disability had 
its onset during his period of active duty.  In March 2007, 
the veteran submitted, directly to the Board, accompanied by 
a waiver of RO consideration, Dr. Goff's November 2006 
follow-up statement.  In the latter statement, Dr. Goff, 
after stating that he reviewed the veteran's pertinent 
medical history, reaffirmed his impression that the veteran's 
low back disability was related to an in-service injury.

By contrast, the physician who performed the July 2006 VA 
examination diagnosed the veteran as having arthritis of the 
lumbosacral spine and opined that it was not likely related 
to service.  Instead, he attributed the veteran's low back 
disability to "age-related, generalized changes."  In 
support of his assessment, the examiner reasoned that if the 
disability were due to trauma, it would have become evidence 
less than 30 years after service.

In this regard, in a November 2004 report, the veteran's 
private physician, Dr. Frank J. Alvarez, stated that he began 
treating the veteran in July 1984 for low back pain that had 
been present for several years.  Further, in an October 2004 
statement, the veteran indicated that he was treated by the 
VA Medical Center in Los Angeles in 1969, and at Alexandria, 
Louisiana, hospital in 1970, i.e., within a year of his 
discharge.  In addition, in a statement received at the Board 
in February 2007, he submitted a list of physicians who 
treated him since service for his back problems.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit held 
that although evidence of a prolonged period without medical 
complaint can be considered along with other factors 
concerning the veteran's health and medical treatment during 
and after military service as evidence as to whether a 
condition was related to service, the trier of fact must 
consider the availability of medical records in making such a 
determination.  Id. at 1333.  Here, those records have not 
been associated with the claims folder.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran's account of having 
low back symptoms since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  In this 
capacity, the Board finds the veteran is competent to do so.  
Layno; 38 C.F.R. § 3.159(a)(2).  Further, the Board also 
concludes that he is a credible historian regarding his in-
service symptoms and chronic symptomatology since service.  
Indeed, a comparison of his recent statements with the 
history he reported while seeking treatment in the 1980s, 
when he had no claim for VA compensation benefits pending, 
shows that they are consistent.  See Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 478, 
511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (When 
determining whether lay evidence is satisfactory, the Board 
may consider internal consistency, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and, if a hearing has been held, the demeanor of the 
witness).  As such, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for arthritis of the lumbosacral spine 
warranted.


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


